UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6099



ALLEN LEBEDUN,

                                             Petitioner - Appellant,

          versus


ALTON BASKERVILLE, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-00-1426)


Submitted:   April 12, 2001                 Decided:   April 18, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Allen Lebedun, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Allen Lebedun appeals from a district court order dismissing

without prejudice his petition for habeas corpus under 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 2000).     The court dismissed Lebedun’s

petition because he failed to pay the filing fee as directed.

Because Lebedun may proceed with this action in the district court

by complying with the court’s order, his appeal is interlocutory

and not subject to appellate review.    See Domino Sugar Corp. v.

Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.

1993).

     Accordingly, we deny Lebedun’s motion for relief from judg-

ment, deny a certificate of appealability, and dismiss the appeal

for lack of jurisdiction.   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2